•

             -,..                      I                                                                                ~     .   ..   ...... ..-~.


    " - A0~45D (CASO Rev. Il/19)
                           I
                                 Judgment in a Criminal Case for Revocations                                            f.-
                                                                                                                        '
                                                                                                                              "   ~    t:""-   ,.,.
                                                                                                                              ~ ;i.,._ ~. - ~ • .
                                                                                                                                                       T·




                                                 UNITED STATES DISTRICT COUR                                            ~Vi~ 1         0 LU I~
                                                                                                                                                      · ~;; 7
                                                         SOUTHERN DISTRICT OF CALIFORNIA                                                                L FOR .. IA
                                       I                                                                                                                 DE ?UTY
                            UNITED STATES OF AMERICA
                                       I
                                                                                (For Revocation of Probation or Supervised Release)
                                              v.                                (For Offenses Committed On or After November l, 1987)

                                       I

                              Jose Trinidad Jimenez-Gomez                          Case Number:        19CR7072"GPC
                                        I
                                        I

                                                                                Nora Hirozawa
                                                                                Defendant's Attorney
         REGISTRATION NO.                     00146480
         o·
         THE DEFENDANT:
         ~          admitted guilt to violation of allegation(s) No.      1

         0          was found guilty in violation of allegation(s) No.                                          after denial of guilty.
                                                                         --------------------------
         Accordin2ly, the court has ad,judicated that the defendant is guilty of the following allegation(s):

         Allegation Number                       Nature of Violation
                             1                   Committed a federal, state or local offense




             Supervised Release is revoked and the defendant is sentenced as provided in page 2 through 2 of this judgment
         The sentence is imposed pursuant to the Sentencing Refonn Act of 1984.
                IT IS ORDERED that the defendant shall notify the United States attorney for this district within 30 days of any
        change of name, resid~nce, or mailing address until all fines, restitution, costs, and special assessments imposed by this
        judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States attorney of any
        material change in the defendant's economic circumstances.

                                                                                Jµpe 7 2019




                                                                                 UNITED STATES DISTRICT JUDGE
AO 2450 (CASD Rev. 01/19) Judgment in a Criminal Case for Revocations

DEFEN DANT:               Jose Trinidad Jimenez-Gomez                                              Judgment - Page 2 of 2
CASE NUMBER:              l 9CR7072-GPC

                                                   IMPRISONMENT
 The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
 Time Served




 0     Sentence imposed pursuant to Title 8 USC Section 1326(b).
 0     The court makes the following recommendations to the Bureau of Prisons:




 D     The defendant is remanded to the custody of the United States Marshal.

 D     The defendant shall surrender to the United States Marshal for this district:
       D    at                              A.M.              on
       0    as notified by the United States Marshal.

       The defendant shall surrender for service of sentence at the institution designated by the Bureau of
 D
       Prisons:
       D    on or before
       D    as notified by the United States Marshal.
       D    as notified by the Probation or Pretrial Services Office.

                                                        RETURN

 I have executed this judgment as follows:

       Defendant delivered on                                            to

 at   ~~~~~~~~~~~~-
                                          , with a certified copy of this judgment.


                                                                   UNITED STAT ES MARSHAL



                                     By                     DEPUTY UNITED STA TES MARSHAL




                                                                                                       19CR7072-GPC
